Fourth Court of Appeals
                               San Antonio, Texas
                                    February 15, 2018

                                   No. 04-17-00370-CR

                               Juan Guzman ZUNIGA JR.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006CR5239
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Irene Rios, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court